Per Curiam.
The corporation is estopped, in the absence of fraud or bad faith, to deny the validity of the action of its directors who are also sole stockholders and officers of said corporation, in voting salaries to themselves in their capacity as employees. *298(Shaw v. Ansaldi Co., Inc., 178 App. Div. 589; Chamberlain v. Chamberlain, etc., Inc., 124 Misc. 480; affd., 216 App. Div. 787.)
Judgments reversed, with thirty dollars costs as of one appeal, and judgments directed for plaintiffs as claimed in the summonses.
All concur; present, Callahan, Frankenthaler■ and Shientag, JJ.